DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As Applicant's election of species in the reply filed on 04/07/2021 was unclear, a telephone call was made to Attorney Susan A. Wolffe on April 9th, 2021.  Applicant elected Species 2, Figure 15 per the interview.
	Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2021. The traversal is on the ground(s) that search and examination of all the claims and species can be made without serious burden.  Applicant's traversal has been fully reviewed and the restriction (election) has been rescinded.  
In view of the above noted withdrawal of the election/restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-15 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a bottom surface of the arch plate extending away from its lateral edge and toward its medial edge forms an acute angle relative to a top surface of the base plate".
Claim Objections 
Claim 1 is objected to because of the following informalities:
Claim 1, in lines 1-2, appears to be claiming an arch support comprising an arch support.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrigan (US 2004/0040183 A1).
Regarding claim 1, Kerrigan discloses an arch support (foot arch support 50; fig. 5; paras. 0037, 0039), comprising: 
an arch support (arch support 50; fig. 5) configured to be disposed in a medial midfoot region of an upper (upper 38; figs. 2, 6A-6B; paras. 0030, 0037), the arch support including a base plate (base plate 59; figs. 5, 6A-6B; para. 0037) and an arch plate (arch plate 58; figs. 5, 6A-6B; para. 0037), wherein: 
the base plate includes a medial edge (in medial side 22; see annotated fig. 5; paras. 0033, 0037) and a lateral edge (in lateral side 20; see annotated fig. 5; paras. 0033, 0037), and the arch plate includes a medial edge (in medial side 22; see annotated fig. 5; paras. 0033, 0037) and a lateral edge (in medial side 22; see annotated fig. 5; paras. 0033, 0037); 
the arch plate is attached to the base plate along at least a portion of their respective lateral edges (see fig. 5; para. 0037); and 
a bottom surface of the arch plate (arch plate 58; see annotated fig. 5) extending away from its lateral edge and toward its medial edge (see annotated fig. 5; para. 0037) forms an acute angle relative to a top surface of the base plate (see figs. 6A-6B and annotated fig. 5; para. 0037), an extent of a separation between the arch plate bottom surface and the base plate top surface increasing from the respective lateral edges toward the respective medial edges of the arch plate and the base plate (see figs. 6A-6B and annotated fig. 5). 
 Regarding claim 2, Kerrigan discloses the arch support of claim 1, and further discloses wherein: an envelope of the base plate lateral edge is convex (in lateral side 20; see annotated fig. 5; para. 0037), and an envelope of the base plate medial edge is convex (in medial side 22; see annotated fig. 5; para. 0037). 
Regarding claim 3, Kerrigan discloses the arch support of claim 1, and further discloses wherein the arch plate is cantilevered relative to the base plate at their respective lateral edges (figs. 6A-6B; paras. 0028, 0038).
Regarding claim 11, Kerrigan discloses the arch support of claim 1, and further discloses wherein the arch plate and the base plate are integrally formed as a monolithic unit (see fig. 5).
Regarding claim 12, Kerrigan discloses the arch support of claim 1, and further discloses wherein the arch plate (arch plate 58; fig. 5) is biased against flexion at the joint (bend 91; see fig. 5; para. 0037) and along a width of the arch plate extending from the joint toward the medial side (medial side 22; fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 2004/0040183 A1) in view of Gerville (DE 233603 C).
Regarding claim 4, Kerrigan discloses the arch support of claim 1, but does not disclose wherein medial-lateral cross sections of the arch plate are concave at an arch plate top surface and convex at the arch plate bottom surface.  However, Gerville teaches wherein an arch support (a shoe insert for lifting of the arch; fig. 1; see English translation; page 2, para. 3; claim 1) for a footwear comprising an arch plate (a top plate; fig. 1; page 2, para. 6; claim 1) and a base plate (a support plate; fig. 1; page 2, para. 6; claim 1), wherein medial-lateral cross sections of the arch plate are concave at the arch plate top surface and convex at the arch plate bottom surface (see the cross sections of the top plate (arch plate); figs. 2-4; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arch support as disclosed by Kerrigan, with wherein medial-lateral cross sections of an arch plate are concave at an arch plate top surface and convex at the arch plate bottom surface, as taught by Gerville, in order to provide an arch plate with a shape matching the natural shape of the arch portion of a human's foot.
Regarding claim 5, Kerrigan discloses the arch support of claim 4, but does not disclose wherein medial-lateral cross sections of the base plate are concave at the base plate top surface and convex at a bottom surface of the base plate. However, Gerville teaches wherein medial-lateral cross sections of a base plate are concave at the base plate top surface and convex at a bottom surface of the base plate (see the cross sections of the base plate; figs. 2-4; page 2, para. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arch support as disclosed by Kerrigan, with wherein medial-lateral cross sections of a base plate are concave at the base plate top surface and convex at a bottom surface of the base plate, as taught by Gerville, in order to provide an arch plate with a shape matching the natural shape of the arch portion of a human's foot.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 2004/0040183 A1) in view of Wood (US 1,696,786 A).
Regarding claim 6, Kerrigan discloses the article of footwear of claim 1, but does not disclose wherein cross sections of the arch plate in vertical front-rear planes are convex for at least part of an arch plate top surface and concave for at least part of the arch plate bottom surface.  However, Wood teaches wherein an arch support (figs. 1-2; page 1, ll. 1-7) for a footwear comprising an arch plate (arch plate 1; fig. 2; page 1, ll. 33-37) and a base plate (plate 5; fig. 2; page 1, ll. 76-83), wherein cross sections of the arch plate in vertical front-rear planes are convex for at least part of an arch plate top surface and concave for at least part of the arch plate bottom surface (longitudinally curved to follow the arch of the wearer's foot; see fig. 2; page 1; ll. 33-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arch plate as disclosed by Kerrigan, with wherein cross sections of the arch plate in vertical front-rear planes are convex for at least part of an arch plate top surface and concave for at least part of the arch plate bottom surface, as taught by Wood, in order to provide an arch plate with a shape matching the natural shape of the arch portion of a human's foot.
	Regarding claim 7, Kerrigan and Wood, in combination, disclose the article of footwear of claim 6, but Kerrigan does not disclose wherein cross sections of the base plate in vertical front-rear planes are convex for at least part of the base plate top surface and concave for at least part of a bottom surface of the base plate.  However, Wood teaches wherein cross sections of a base plate (plate 5; fig. 2; page 1, ll. 76-83) in vertical front-rear planes are convex for at least part of the base plate top surface and concave for at least part of a bottom surface of the base plate (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the base plate as disclosed by Kerrigan, with wherein cross sections of the base plate in vertical front-rear planes are convex for at least part of the base plate top surface and concave for at least part of a bottom surface of the base plate, as taught by Wood, in order to provide a base plate which matches the natural shape of the arch plate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 741,826 A) in view of Knupp (US 2,193,174 A).
Regarding claim 8, Kerrigan discloses the article of footwear of claim 1, but does not disclose wherein a bottom surface of the base plate includes one or more downwardly-extending projections, and wherein each of the one or more downwardly-extending projections terminates in a pointed end.  However, Knupp teaches wherein an arch support (fig. 2; col. 1, ll. 1-6) for footwear comprising a base plate (fig. 2; col. 1, ll. 46-49; col. 2, ll. 1-3; item 7), wherein a bottom surface of the base plate includes one or more downwardly-extending projections (fig. 2; col. 2, ll. 8-20; item 10), and wherein each of the one or more downwardly-extending projections terminates in a pointed end (fig. 2; col. 2, ll. 8-20; item 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the base plate as disclosed by Kerrigan, with wherein a bottom surface of the base plate includes one or more downwardly-extending projections, and wherein each of the one or more downwardly-extending projections terminates in a pointed end, as taught by Knupp, in order to provide anchoring means for securing the base plate in a desired position to the sole (Knupp; col. 2, ll. 16-20).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 2004/0040183 A1) in view of Scholl (GB 191124914 A).
Regarding claim 9, Kerrigan discloses the arch support of claim 1, but does not disclose wherein the arch plate includes at least one arch plate slot extending into the arch plate from an envelope of an arch plate medial edge.  However, Scholl teaches wherein a foot arch support (fig. 1; page 1, ll. 5-8) comprising an arch plate (plate b; fig. 1; page 1, ll. 17-24), wherein an arch plate (plate b; fig. 1) includes at least one arch plate slot (slots between tongues b1; see fig. 1) extending into the arch plate from an envelope of an arch plate medial edge (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arch support as disclosed by Kerrigan, with wherein an arch plate includes at least one arch plate slot extending into the arch plate from an envelope of an arch plate medial edge, as taught by Scholl, in order to provide flexible structural features for the arch plate to provide better support to the arch of the foot.
Regarding claim 10, Kerrigan and Scholl, in combination, disclose the arch support of claim 9, but Kerrigan does not disclose wherein the base plate includes at least one base plate slot extending into the base plate from an envelope of a base plate medial edge, and wherein there are more arch plate slots than base plate slots.  However, Scholl teaches wherein a foot arch support (fig. 1; page 1, ll. 5-8) comprising a base plate (plate c; fig. 1; page 1, ll. 17-24), wherein the base plate includes at least one base plate slot (slots between tongues c1; see fig. 1) extending into the base plate from an envelope of a base plate medial edge (see fig. 1), and wherein there are more arch plate slots than base plate slots (as is depicted in fig. 1, there are 6 arch plate slots and 5 base plate slots; see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arch support as disclosed by Kerrigan, with wherein the base plate includes at least one base plate slot extending into the base plate from an envelope of a base plate medial edge, and wherein there are more arch plate slots than base plate slots, as taught by Scholl, in order to optimize the flexible structural features for the base plate and arch plate to provide better support to the arch of the foot.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 2004/0040183 A1).
Regarding claim 13, Kerrigan discloses the arch support of claim 1, but does not explicitly disclose wherein an overall front to rear length of the arch support is between 2 and 6 inches.  However, Kerrigan does disclose the arch support may have a size such that it extends along a portion of a length of the foot (para. 0033), such as the midfoot portion (0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the size of the arch support, as disclosed by Kerrigan, to have formed an arch support with a suitable size range to be fitted to a human's foot.  
Regarding claim 14, Kerrigan discloses the arch support of claim 1, and further discloses wherein a joint formed where the arch plate is attached to the base plate (joint 91; fig. 5).  
Kerrigan does not explicitly disclose wherein the joint is positionable within an aperture of a sock liner.  However, Kerrigan does disclose wherein the arch plate is cantilevered relative to the base plate at their respective lateral edges (figs. 6A-6B; paras. 0028, 0038; claim 1), which enables the joint to be positionable within an aperture of a sock liner.  Kerrigan further discloses that the arch support 50 may extend less than the entire width of the user foot (claim 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the joint of arch support meets the claimed structural requirement.
Regarding claim 15, Kerrigan discloses the arch support of claim 14, and further discloses wherein the arch support is positionable in the aperture such that at least a portion of a medial side of the sock liner is disposed between the base plate top surface and the arch plate bottom surface (when the medial sides of the arch plate and the base plate are positioned toward the medial side of the sock liner).

    PNG
    media_image1.png
    866
    779
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2004/0040183 A1

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,631,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application claims an arch support, comprising: an arch support configured to be disposed in a medial midfoot region of an upper, the arch support including a base plate and an arch plate, wherein: the base plate includes a medial edge and a lateral edge, and the arch plate includes a medial edge and a lateral edge; the arch plate is attached to the base plate along at least a portion of their respective lateral edges; and a bottom surface of the arch plate extending away from its lateral edge and toward its medial edge forms an acute angle relative to a top surface of the base plate, an extent of a separation between the arch plate bottom surface and the base plate top surface increasing from the respective lateral edges toward the respective medial edges of the arch plate and the base plate which are the same and obvious elements recited in claim 1 of U.S. Patent No. 10,631,590 B2.  The remaining claims in the current application recite elements also found in U.S. Patent No. 10,631,590 B2.  Therefore, claims 1-15 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,631,590 B2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Latham (US 2,178,910 A), Abramowitz (US 1,418,048A), Schumacher (US 957,718 A) and Rehle (US 1,690,837 A) all directed to an arch support comprising an arch plate attached to a base plate, wherein a bottom surface of the arch plate extending away from its lateral edge and toward its medial edge forms an acute angle relative to a top surface of the base plate, an extent of a separation between the arch plate bottom surface and the base plate top surface increasing from the respective lateral edges toward the respective medial edges of the arch plate and the base plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732